Citation Nr: 0502091	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03- 27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The veteran died in September 2001; the immediate cause 
of death was acute myocardial infarction due to, or as a 
consequence of, coronary atherosclerotic cardiovascular 
disease.  Conditions contributing to death were hypertension 
and a seizure disorder.

2.  At the time of the veteran's death, service connection 
was in effect for grand and petit mal epilepsy with dementia 
rated as 100 percent disabling.

3.  The probative evidence supports a finding that the 
veteran's service-connected epilepsy contributed to his cause 
of death.


CONCLUSION OF LAW

The veteran died of acute myocardial infarction, and a 
contributing factor to his death was his service-connected 
epileptic disorder.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable decision as it relates to the 
appellant's claim of service connection for the cause of the 
veteran's death, no further discussion of VCAA is necessary 
at this point.

I.  Factual Background

Effective January 1946, service connection was established 
for grand and petit mal epilepsy.  The veteran's epileptic 
disorder was determined to be totally disabling effective 
September 1981.  Service connection was not in effect for any 
other disorders.

The veteran died in September 2001.  His certificate of death 
provided the immediate cause of death as acute myocardial 
infarction due to, or as a consequence of, coronary 
atherosclerotic cardiovascular disease.  It was noted that 
other significant conditions which contributed to the 
veteran's death were hypertension and a seizure disorder. 

In October 2001, the appellant filed a claim for dependency 
and indemnity compensation, death pension and accrued 
benefits.  A March 2002 rating decision granted entitlement 
to Dependency and Indemnity Compensation under the provisions 
of 38 U.S.C.A. § 1318, and eligibility to Dependents' 
Education Assistance.  Service connection for the cause of 
the veteran's death was denied.

II.  Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

The veteran's death certificate states that the veteran died 
of acute myocardial infarction.  The veteran's seizure 
disorder, although not the underlying cause of death, was 
noted to have contributed to his death.  

Accordingly, in giving the benefit of the doubt to the 
appellant, the Board finds that the preponderance of the 
evidence establishes that the veteran's death was due in part 
to his service-connected epileptic disorder.  Consequently, 
service connection is granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


